1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JESSIE MOREHEAD,                                     Case No.: 1:18-cv-01433-SAB (PC)
12                   Plaintiff,
                                                          ORDER DIRECTING CLERK OF COURT TO
13           v.                                           TERMINATE ACTION PURSUANT TO
                                                          PLAINTIFF’S NOTICE OF VOLUNTARY
14   UNKNOWN,                                             DISMISSAL

15                   Defendant.                           [ECF No. 10]

16
17           On September 13, 2018, Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983, in

18   the United States District Court for the Eastern District of California. (ECF No. 1.)

19           On October 17, 2018, the action was transferred to this Court. (ECF No. 6.)

20           On October 30, 2018, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule of

21   Civil Procedure 41(a)(1)(i). At this stage in the proceedings, Plaintiff has the absolute right to dismiss

22   his claims, without prejudice. Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042, 1049

23   (9th Cir. 2001). The filing of the notice itself has the effect of closing the action, and the Court no longer

24   has jurisdiction over the claims. Id.

25   ///

26   ///
27   ///

28   ///

                                                           1
1             Accordingly, the Clerk of the Court is HEREBY DIRECTED to terminate this file pursuant to

2    Plaintiff=s notice of voluntary dismissal filed on October 30, 2018. Plaintiff is advised that no filing fee

3    will be charged as the dismissal was filed prior to imposition of the filing fee or resolution of in forma

4    pauperis status.

5
6    IT IS SO ORDERED.

7    Dated:     November 2, 2018
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
